           Case 1:20-cv-04214-GHW Document 22 Filed 09/09/20 Page 1 of 1

                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                             DATE FILED: 9/9/2020
----------------------------------------------------------------- X
                                                                  :
XIAOJIAN YANG, on his own behalf and on behalf of :
others similarly situated,                                        :
                                                                  :             1:20-cv-4214-GHW
                                                 Plaintiff,       :
                                                                  :                 ORDER
                              -against-                           :
                                                                  :
SMJ CONSTRUCTION INC., TNC                                        :
CONSTRUCTION INC., SMJ CONSTRUCTION :
TECH LLC d/b/a SMJ CONSTRUCTION,                                  :
STEVE KANG, TIAN NAM CHE, LIAN JUN                                X
CHU, MIN JUNG PARK, “JOHN” JIANG, and
“JOHN” CAI,

                                              Defendants.

-----------------------------------------------------------------
GREGORY H. WOODS, United States District Judge:

         Plaintiff commenced this action on June 2, 2020, alleging violations of the Fair Labor

Standards Act and the New York Labor Law. Dkt. No. 1. Defendants Steve Kang, Min Jung Park,

SMJ Construction Inc., SMJ Construction Tech LLC, and TNC Construction, Inc. were served on

June 26, 2020. Dkt. Nos. 17-21. The deadline for those defendants to answer the complaint was

July 17, 2020. Dkt. Nos. 17-21.

         Plaintiff is directed to submit a letter to the Court regarding the status of the case no later

than September 11, 2020. Plaintiff is further directed to serve this order on all defendants and file

proof of service on the docket.

SO ORDERED.

Dated: September 9, 2020
       New York, New York                                             __________________________________
                                                                             GREGORY H. WOODS
                                                                            United States District Judge
